Title: Cash Accounts, June 1759
From: Washington, George
To: 



[June 1759]



Cash


June 13—
To Ditto [cash] of Ditto [Col. Custis’s estate]
£154. 0.0


19—
To Ditto of Ditto
20. 0.0



To Ditto of Ditto
77. 0.0



To Ditto of Ditto
12.15.0



To Ditto of Ditto
6.12.0



Contra


June 16—
By Cash pd Mr Prentis’s Acct
54. 9.7 3/4



By Do pd Captn Meridith for a Pipe Wine
45. 0.0



By Do pd Mr Richie’s Acct
29. 0.0



By Do pd Chs Jones’s—Taylor
10.15.1



By Do pd Tarpely & Knox’s
7. 4.9



By Do pd Alexr Craig—Sadler
5. 5.2



By Do pd Joseph Scrivener
2.18.1 1/2



By Do pd Hugh Orr—brass Work
1. 1.4



By Do pd James Graham—Store Acct
0. 8.6



By Thos Bishop 10/. By Mrs Washington £10
10.10.0



By Do [cash] pd Wm Cloptan for Negro Hannah & Child
80. 0.0



By Billy Baily—Subscription
1.10.0



By Craik Jeweller
2. 0.0



By Mrs Dandridge Servts 2/6.  Ferriage West p[oin]t 5
0. 7.6


